  Case 1:19-cv-03143-WFK-LB Document 12 Filed 08/29/19 Page 1 of 2 PageID #: 28


••••
Tannenbaum Helpern
Syracuse & Hirschtritt      LLP
                                                                           900 Third Avenue, New York, NY 10022
                                                                         Tel: (212) 508-6700 I Fax: (212) 371-1084
                                                                                      www.thsh.com I @THSHLAW




   Andrew P. Yacyshyn
   Direct Dial: (212) 508-6792
   yacyshyn@thsh.com



                                                                   August 29, 2019


   BYECF

   The Honorable Lois Bloom, U.S.M.J.
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201
   Tel: 718-613-2170

           Re:      Joint Application for an Extension of Time to Respond to Complaint
                    Francisco Almonte Gomez v. K. Dew Realty Corp.
                    Case No.: 19-cv-3143-WFK-LB

   Dear Judge Bloom:

          We are the attorneys for the Defendant in connection with the above-referenced wage and
   hour action.

           We write, with the consent of Plaintiffs counsel, to respectfully request an extension of
   time for Defendant to respond to the Complaint in light of the parties' agreement to mediate this
   dispute through private mediation with JAMS. The parties have exchanged settlement proposals
   and are optimistic that mediation will help facilitate a resolution.

           Defendant's deadline to respond to the Complaint is currently September 4, 2019. The
   parties have scheduled the mediation for December 6, 2019. Accordingly, we respectfully
   request that Defendant's deadline to respond to the Complaint be extended to December 20,
   2019 (i.e., 14 days after the mediation), in the event the parties are unable to resolve this case at
   mediation.

             The parties plan to engage in limited discovery in advance of the mediation. If acceptable
   Lu Lh1;: Court, LlrL: paJ."liL:s will submit to Yom Honor a joint mediation status report within 45 days
   of the date of this letter.




   [1107427-3]
Case 1:19-cv-03143-WFK-LB Document 12 Filed 08/29/19 Page 2 of 2 PageID #: 29




Honorable Lois Bloom
August 29, 2019
Page 2 of2


         Thank you, Your Honor, for your consideration in this matter.




                                                            A2/!~~
                                                            Andrew P. Yacyshyn


cc:      Ismail Sinan Sekendiz
         Sekendiz Law Firm P .C.
         45 Broadway, Ste. 1420
         New York, NY 10006
         212-380-8087
         Email: isinan@hotmail.com
         Attorney for Plaintiff
         [BY ECF & EMAIL]




[1107427-3]
